Exhibit 10.1


LIFELOCK, INC.
THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made
and entered into as of the 20th day of January, 2016, by and between LIFELOCK,
INC., a Delaware corporation (the “Company”), and RICHARD TODD DAVIS (the
“Executive”).
RECITALS
WHEREAS, the Company and the Executive are parties to that certain Second
Amended and Restated Employment Agreement, dated as of September 14, 2012, as
amended by the First Amendment to Second Amended and Restated Employment
Agreement (the “Prior Agreement”); and
WHEREAS, the Company and the Executive desire to enter into this Agreement to
amend, restate, and supersede the Prior Agreement; and
WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company, upon the terms and
conditions set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:
1.Employment.
1.1.Employment and Term. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue to serve the Company, on
the terms and conditions set forth herein. The Executive understands and agrees
that employment with the Company and under this Agreement is “at will.” The
Executive’s employment may be terminated by the Company with or without Cause
(as hereinafter defined), with or without notice, and without resort to any
specific disciplinary procedure or process at any time, subject to the
provisions of Section 3 herein, and the Executive may resign or otherwise
terminate his employment with the Company at any time, with or without any
reason, and with or without notice, except as otherwise may be required by
Section 3.5 of this Agreement. The effective date of this Agreement will be
March 1, 2016 (the “Effective Date”).
1.2.Duties of the Executive. The Executive shall serve as the Vice Chairman of
the Company’s Board of Directors (the “Board”) and as an employee and executive
officer of the Company (collectively, “Executive Vice Chairman”), shall
diligently perform all services as may be reasonably assigned to him by the
Board or the Chief Executive Officer of the Company (the “CEO”), and shall
exercise such power and authority as may from time to time be delegated to him
by the Board. The Executive’s assigned duties will be consistent with his
position as a senior executive (for example, but not by way of limitation, they
may include support in the transition of the CEO role, strategic planning or
business development). For the avoidance of doubt, the Executive’s transition
from his prior role as described in the Prior Agreement to the Executive Vice
Chairman role as described in this Agreement will not entitle the Executive to
any severance payments and benefits under this Agreement or the superseded Prior
Agreement. During his employment, the Executive shall devote his full business
time, energy, and ability exclusively to the business and interests of the
Company, and shall not, without the Company’s prior written consent, render to
others services of any kind for compensation, or engage in any other business
activity that would in any way materially interfere with the Executive’s
performance of his duties under this Agreement. In his capacity as Executive
Vice Chairman, the Executive shall do and perform all services, acts, or things
necessary or advisable to manage and conduct the business of the Company,





--------------------------------------------------------------------------------




subject to the policies and procedures set by the Company. It shall not be a
violation of this Agreement for the Executive, and the Executive shall be
permitted, to (a) serve on corporate, civic, or charitable boards or committees;
provided, however, that other than any such corporate boards or committees that
the Executive serves on as of the Effective Date as specified in Exhibit A
attached hereto, the Executive shall not serve on any corporate boards or
committees without the prior approval of the Company, which approval shall not
be unreasonably withheld; (b) deliver lectures, fulfill speaking engagements, or
teach at educational institutions; and (c) manage personal investments, in each
case as long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an employee of the Company in
accordance with this Agreement.
1.3.Place of Performance. In connection with his employment by the Company, the
Executive shall be based at the Company’s principal executive offices in Tempe,
Arizona.
2.Compensation.
2.1.Base Salary. The Executive shall continue to receive a base salary at the
monthly rate of $33,333.33 (the “Base Salary”), which is $400,000.00 on an
annualized basis, during the term of this Agreement, with such Base Salary
payable in installments consistent with the Company’s normal payroll schedule
(but not less frequently than monthly), subject to applicable withholding and
other taxes. The Base Salary shall be reviewed by the Board and may, by action
and in the sole discretion of the Board (or any authorized committee thereof),
be adjusted at any time or from time to time. Such Base Salary as adjusted shall
be considered the “Base Salary.” For the avoidance of doubt, as of the Effective
Date, it is expected that the Base Salary will be reduced following the
Executive’s first year of service as Vice Chairman.
2.2.Incentive Compensation. In the sole discretion of the Board (or any
authorized committee thereof), the Executive may be entitled to receive a target
bonus payment of up to $100,000 for the 12‑month period beginning on the
Effective Date (the “Performance Period”). Incentive compensation shall not be
prorated for the Performance Period during the Executive’s employment with the
Company, including if the Executive’s employment terminates prior to the end of
the Performance Period. Any incentive compensation payable for the Performance
Period shall be paid to the Executive after completion of the Performance
Period, but in no event later than March 15th of the calendar year immediately
following the calendar year in which the Performance Period ends.
2.3.Stock-Based Compensation. For as long as the Executive provides services as
Executive Vice Chairman (or otherwise as an employee or consultant of the
Company or member of the Board), the Executive will continue to time‑vest in the
outstanding equity awards granted by the Company to the Executive prior to the
Effective Date, all as provided in the applicable equity award agreements and
the Company’s equity plan(s) under which the equity awards were granted (the
“Equity Documents”).
2.4.Expense Reimbursement. During the term of the Executive’s employment with
the Company hereunder, upon the submission of reasonable and satisfactory
supporting documentation by the Executive consistent with the expense
reimbursement policy of the Company, the Company shall reimburse the Executive
for all reasonable expenses actually paid or incurred by the Executive in the
course of and pursuant to the business of the Company, including, without
limitation, expenses related to travel and entertainment and any required
professional dues and fees. Except as expressly provided otherwise herein, no
reimbursement payable to the Executive pursuant to any provision of this
Agreement or pursuant to any plan or arrangement of the Company shall be paid
later than the last day of the calendar year following the calendar year in
which the related expense was incurred, and no such reimbursement during any
calendar year shall affect the amounts eligible for reimbursement in any other
calendar year, except, in each case, to the extent that the right to
reimbursement does not provide for a “deferral of





--------------------------------------------------------------------------------




compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the final regulations and any formal guidance
thereunder (“Section 409A”).
2.5.Welfare Benefit Plans. During the term of the Executive’s employment with
the Company hereunder, the Executive and/or the Executive’s family, as the case
may be, shall be eligible for participation in and shall receive all benefits
under those welfare benefit plans, practices, policies, and programs provided by
the Company (including, without limitation, medical, prescription, dental,
vision, disability, salary continuance, employee life, group life, accidental
death, and travel accident insurance plans and programs), at least as favorable
as the most favorable of such plans, practices, policies, and programs in effect
at any time hereafter with respect to other key executives of the Company.
2.6.Vacation. During the term of the Executive’s employment with the Company
hereunder, the Executive shall be entitled to vacation benefits in accordance
with the Company’s policies and practices for paid vacation applicable to its
employees.
2.7.No Compensation for Board Service. While the Executive remains an employee
of the Company, the Executive will not receive any additional compensation for
his services as a member, or Vice Chairman, of the Board. If the Executive
continues on the Board following his termination of employment, any compensation
for Executive’s future Board service will be determined by the Board (including,
for purposes of clarity, and without limitation, that the Board may determine
that no fees or other compensation will be paid to the Executive while he is a
non‑employee member of the Board).
3.Termination.
3.1.Termination for Cause. Notwithstanding anything contained in this Agreement
to the contrary, this Agreement and the Executive’s employment hereunder may be
terminated by the Company for Cause. As used in this Agreement, “Cause” shall
mean (a) an act or acts of personal dishonesty, fraud, or embezzlement by the
Executive; (b) violation by the Executive of the Executive’s obligations under
this Agreement or the Proprietary Rights Agreement (as hereinafter defined) that
are demonstrably willful and deliberate on the Executive’s part and which are
not remedied in a reasonable period of time after receipt of written notice from
the Company; (c) any willful or deliberate refusal to follow the requests or
instructions of the Board or the CEO and which are not remedied in a reasonable
period of time after receipt of written notice from the Company; or (d) the
conviction of the Executive for any criminal act that is a felony or that is a
crime involving acts of personal dishonesty causing material harm to the
standing and reputation of the Company. Any termination for Cause shall be made
in writing to the Executive, which notice shall set forth in detail all acts or
omissions upon which the Company is relying for such termination. Upon any
termination pursuant to this Section 3.1, the Executive shall be entitled to be
paid his Base Salary through the date of termination within ten days after such
termination (or on such earlier date as may be required by applicable law) and
the Company shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination and any rights the Executive and/or the Executive’s family may have
under the terms of the welfare benefit plans described in Section 2.5).
3.2.Disability. Notwithstanding anything contained in this Agreement to the
contrary, the Company, by written notice to the Executive, shall at all times
have the right to terminate this Agreement and the Executive’s employment
hereunder if the Executive shall, as the result of mental or physical
incapacity, illness, or disability, fail to perform his duties and
responsibilities provided for herein for a period of more than 90 consecutive
days in any 12-month period. Upon any termination pursuant to this Section 3.2,
the Executive shall be entitled to be paid his Base Salary through the date of
termination within ten days after such termination (or on such earlier date as
may be required by applicable law) and the Company shall have no further
liability hereunder (other than for reimbursement for reasonable





--------------------------------------------------------------------------------




business expenses incurred prior to the date of termination and any rights the
Executive and/or the Executive’s family may have under the terms of the welfare
benefit plans described in Section 2.5).
3.3.Death. In the event of the death of the Executive during the term of his
employment hereunder, the Company shall pay to the estate of the deceased
Executive an amount equal to any unpaid amounts of his Base Salary through the
date of his death within ten days after his death (or on such earlier date as
may be required by applicable law) and the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of the Executive’s death and any rights the
Executive and/or the Executive’s family may have under the terms of the welfare
benefit plans described in Section 2.5).
3.4.Termination Without Cause. At any time the Company shall have the right to
terminate this Agreement and the Executive’s employment hereunder without Cause
by written notice to the Executive; provided, however, that the Company shall
(a) pay to the Executive any unpaid Base Salary accrued through the effective
date of termination specified in such notice within ten days after such
termination (or on such earlier date as may be required by applicable law), and
(b) subject to the execution by the Executive of a release agreement containing
standard terms in the form generally used by the Company (the “Release”), pay to
the Executive, (i) in monthly installments consistent with the Company’s normal
payroll schedule during the 18-month period following termination (the
“Continuance Period”), an amount equal to 18 months of the Executive’s Base
Salary at the time of termination, and (ii) a single, lump sum amount equal to
36 times the monthly COBRA premiums that would be necessary to permit the
Executive to continue group insurance coverage under the Company’s plans (which
premium will be determined based on the amount of the COBRA premiums the
Executive otherwise would be required to pay for the first month following
termination of the Executive’s employment). The Company shall be deemed to have
terminated the Executive’s employment pursuant to this Section 3.4 if such
employment is terminated by the Company without Cause. The Company also shall
reimburse the Executive’s reasonable business expenses incurred prior to the
date of termination pursuant to this Section 3.4. Payments under subparagraph
(b) above shall be treated as a series of separate payments under Treasury
Regulation Section 1.409A-2(b)(2)(iii), are subject to required tax and other
withholdings, and shall be conditioned upon the Executive’s execution of a
Release that becomes effective and irrevocable within 60 days of the Executive’s
termination date. Any payments due to the Executive under subparagraph (b) above
shall be forfeited if the Release does not become effective and irrevocable
within 60 days after the Executive’s termination date. If the foregoing Release
is executed and delivered and no longer subject to revocation within 60 days
after the termination date, then the following shall apply:
i.Payment Timing for Exempt Payments. To the extent any payments due to the
Executive under subparagraph (b) above are not “deferred compensation” for
purposes of Section 409A and the termination of the Executive’s employment does
not occur at a time during the calendar year when the Release could become
effective in the calendar year immediately following the calendar year in which
the termination occurs, then such payments shall commence upon the first
scheduled payment date immediately after the date the Release is executed and no
longer subject to revocation (the “Release Effective Date”). The first such cash
payment shall include payment of all amounts that otherwise would have been due
prior to the Release Effective Date under the terms of this Agreement had such
payments commenced immediately upon the termination date, and any payments made
thereafter shall continue as provided herein. The delayed payments shall in any
event expire at the time such payments would have expired had such payments
commenced immediately following the termination date.
ii.Payment Timing for Deferred Compensation. To the extent any payments due to
the Executive under subparagraph (b) above are “deferred compensation” for
purposes of Section 409A and/or in the event that the termination of the
Executive’s employment occurs at a time during the calendar year when the
Release could become effective in the calendar year immediately following the





--------------------------------------------------------------------------------




calendar year in which the termination occurs (regardless of which year the
Release actually becomes effective and irrevocable), then subject to Section 3.6
below, such payments shall commence upon the 60th day following the termination
date. The first such cash payment shall include payment of all amounts that
otherwise would have been due prior thereto under the terms of this Agreement
had such payments commenced immediately upon the termination date, and any
payments made thereafter shall continue as provided herein. The delayed payments
shall in any event expire at the time such payments would have expired had such
payments commenced immediately following the termination date.
iii.Restricted Activity. In the event that the Executive’s employment terminates
as specified in this Section 3.4, Executive agrees not to engage in any
Restricted Activity (as defined below) during the Continuance Period. If the
Executive engages in any Restricted Activity during the Continuance Period, all
continuing payments and benefits to which the Executive otherwise may be
entitled pursuant to Section 3.4 will cease immediately. For purposes of this
Agreement, the Executive will be deemed to have engaged in “Restricted Activity”
if the Executive, without the written consent of the Board, works as an
employee, officer, director, consultant, contractor, adviser, or agent of any of
the following companies: CSID, Experian, Equifax, TransUnion, Intersections,
Affinion, EWS, Credit Karma, AllClearID, and Infoarmor, but only if the
Executive’s services for such company is (A) in a business unit that conducts
business substantially similar to a business of the Company for which the
Executive provided more than de minimis services during the three years prior to
the termination of the Executive’s employment with the Company, and (B) in a
geographic area in which, at the time of termination of the Executive’s
employment with the Company, the Company conducted material business. The Board
or CEO may revise the list of applicable companies (which list shall not exceed
ten companies) at any time upon notice to the Executive, provided that no
changes shall be permitted on or after the eleventh business day following the
Executive’s termination of employment.
iv.Non-solicitation. In the event that the Executive’s employment terminates as
specified in this Section 3.4, the Executive agrees that, during the Continuance
Period, the Executive, whether directly or indirectly, whether as an employee,
owner, sole proprietor, partner, director, member, consultant, agent, founder,
co-venturer or otherwise, will not solicit any person to modify his or her
employment or consulting relationship with the Company (the “Non-solicit”). If
the Executive breaches his Non‑solicit obligation, all continuing payments and
benefits to which the Executive otherwise may be entitled pursuant to
Section 3.4 will cease immediately.
3.5.Termination by the Executive as a Result of a Constructive Termination. This
Agreement and the Executive’s employment hereunder may be terminated at any time
by the Executive as a result of a Constructive Termination (as hereinafter
defined), upon written notice to the Company. In such event, the Executive’s
termination shall be treated as if the Executive’s employment had been
terminated by the Company without Cause pursuant to Section 3.4, subject to the
provisions of Section 3.4. For purposes of this Agreement, “Constructive
Termination” shall mean: (a) the Company’s material breach of any of the
material terms and conditions required to be complied with by the Company
pursuant to this Agreement; (b) a material diminution in the Executive’s title,
duties, or responsibilities by the Board to a level below the Executive’s
titles, duties, or responsibilities in effect immediately prior to such change;
or (c) a relocation by the Company of the Executive’s principal work site to a
facility or location more than 50 miles from the place of performance specified
in Section 1.3 of this Agreement; provided, however, that with respect to (a),
(b), and (c) above, the Executive shall first be required to provide the Company
written notice of any such event which the Executive contends constitutes a
Constructive Termination within 90 days of the first occurrence of such alleged
event and/or breach, and thereafter provide the Company a reasonable opportunity
of 30 (thirty) days to cure such event and/or breach and provided further that
the Executive’s employment shall terminate no later than the date that is 90
days following the end of the cure period described above.





--------------------------------------------------------------------------------




3.6.Specified Employee. Notwithstanding any provision of this Agreement to the
contrary, if the Executive is a “specified employee” as defined in Section 409A,
solely to the extent required to avoid the imposition of additional taxes on the
Executive under Section 409A, the Executive shall not be entitled to any
payments or benefits the right to which provides for a “deferral of
compensation” within the meaning of Section 409A, and whose payment or provision
is triggered by the Executive’s termination of employment (whether such payments
or benefits are provided to the Executive under this Agreement or under any
other plan, program, or arrangement of the Company), until (and any portion or
installments of any payments or benefits suspended hereby shall be paid in a
lump sum on) the earlier of (a) the date which is the first business day
following the six-month anniversary of the Executive’s Separation from Service
(defined below) for any reason other than death, or (b) the Executive’s date of
death, and such payments or benefits that, if not for the six month delay
described herein, would be due and payable prior to such date shall be made or
provided by the Company on such date. The Company shall make the determination
as to whether the Executive is a “specified employee” in good faith in
accordance with its general procedures adopted in accordance with Section 409A
and, at the time of the Executive’s “separation of service” will notify the
Executive whether or not he is a “specified employee.” In the event the
Executive becomes subject to taxes or penalties arising under Section 409A
solely because of the Company’s decision to implement the six month delay set
forth above, the Company shall indemnify the Executive for all such Section 409A
taxes and penalties actually paid by the Executive. The indemnification, if any,
will be provided no later than the calendar year immediately following the
calendar year in which the Executive remits the relevant taxes and penalties to
the applicable taxing authority.
3.7.Potential Section 280G Reductions.
a.Notwithstanding anything in this Agreement to the contrary, in the event that
it shall be determined that any payment, distribution, or other action by the
Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of the Agreement or otherwise
(a “Payment”)) would result in an “excess parachute payment” within the meaning
of Section 280G(b)(i) of the Code, and the value determined in accordance with
Section 280G(d)(4) of the Code of the Payments, net of all taxes imposed on the
Executive (the “Net After-Tax Amount”), that the Executive would receive would
be increased if the Payments were reduced, then the Payments shall be reduced by
an amount (the “Reduction Amount”) so that the Net After-Tax Amount after such
reduction is greatest. For purposes of determining the Net After-Tax Amount, the
Executive shall be deemed to (i) pay federal income taxes at the highest
marginal rates of federal income taxation for the calendar year in which the
Payment is to be made, and (ii) pay applicable state and local income taxes at
the highest marginal rate of taxation for the calendar year in which the Payment
is to be made, net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes.
b.Subject to the provisions of this Section 3.7(b), all determinations required
to be made under this Section 3.7, including the Net After-Tax Amount, the
Reduction Amount, and the Payment that is to be reduced pursuant to
Section 3.7(a), and the assumptions to be utilized in arriving at such
determinations, shall be made by Ernst & Young LLP (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. The Accounting Firm’s decision as to which Payments are to be reduced
shall be made (i) only from Payments that the Accounting Firm determines
reasonably may be characterized as “parachute payments” under Section 280G of
the Code; (ii) first, only from Payments that are required to be made in cash in
reverse chronological order (that is, the cash Payment owed on the latest date
following the occurrence of the event triggering the excise tax will be the
first cash Payment to be reduced) and then cancellation of equity awards that
were granted “contingent on a change in ownership





--------------------------------------------------------------------------------




or control” within the meaning of Code Section 280G in the reverse order of date
of grant of the awards (that is, the most recently granted equity awards will be
cancelled first), then followed by not vesting stock options and other equity
awards in the reverse order of date of grant (that is, the vesting of the most
recently granted equity awards will be cancelled first); (iii) only with respect
to any amounts that are not payable pursuant to a “nonqualified deferred
compensation plan” subject to Section 409A, until those payments have been
reduced to zero; (iv) in reverse chronological order, to the extent that any
other Payments subject to reduction are made over time (e.g., in installments);
and (v) any other Payments not otherwise included in the preceding clauses (i)
through (iv) above, in reverse chronological order (that is, the Payment owed on
the latest date following the occurrence of the event triggering the excise tax
will be the first Payment to be reduced). In no event will the Executive have
any discretion with respect to the ordering of Payments in accordance with the
immediately preceding sentence. In no event shall any Payments be reduced if and
to the extent such reduction would cause a violation of Section 409A or other
applicable law. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive.
4.Proprietary Rights and Non-Employment Agreement. The Executive hereby
reaffirms, acknowledges, and agrees that he is subject to the terms and
conditions set forth in that certain Proprietary Rights and Non-Employment
Agreement, dated as of January 8, 2008, by and between the Company and the
Executive (the “Proprietary Rights Agreement”).
5.Dispute Resolution. If the parties should have a dispute arising out of or
relating to this Agreement, the parties’ respective rights and duties hereunder,
or any aspect of the Executive’s employment with the Company, then the parties
will resolve such dispute in the manner set forth in this Section 5. For
purposes of this Section 5, references to the “Company” include all parent,
subsidiary, or related entities and their executives, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan sponsors,
fiduciaries, administrators, affiliates, and all successors and assigns of any
of them, and this Agreement shall apply to them to the extent the Executive’s
claims arise out of or relate to their actions on behalf of the Company.
5.1.Mediation. Either party may at any time deliver to the other a written
dispute notice setting forth a brief description of the issue for which such
notice initiates the dispute resolution mechanism contemplated by this
Section 5. During the 30-day period following the delivery of such notice,
appropriate representatives of the parties will meet and seek to resolve the
disputed issue through mediation. The parties shall select a mediator mutually
acceptable to both parties. The Company shall pay the mediator’s fee in
connection with any mediation conducted in accordance with this Section 5.1.
5.2.Arbitration. If representatives of the parties are unable to resolve the
disputed issue through mediation, then within 10 days after the period described
in Section 5.1 above, the parties will refer the issue to arbitration. The
arbitration shall be conducted in Phoenix, Arizona by a single neutral
arbitrator and in accordance with the then current rules for resolution of
employment disputes of the American Arbitration Association. The parties are
entitled to representation by an attorney or other representative of their
choosing. The arbitrator shall have the power to enter any award that could be
entered by a judge of the trial court of the state of Arizona, and only such
power, and shall follow the law. The parties agree to abide by and perform any
award rendered by the arbitrator. The arbitrator shall issue the award in
writing and therein state the essential findings and conclusions on which the
award is based. Judgment on the award may be entered in any court having
jurisdiction thereof. All expenses of arbitration shall be split equally by the
Company and the Executive unless applicable law requires otherwise with respect
to the payment of arbitration expenses.
5.3.Adjudication. Either party is entitled to seek from any court having
jurisdiction any interim or provisional relief that is necessary to protect the
rights or property of that party and such claims shall not be subject to the
dispute resolution procedures set forth in this Section 5. The interim or





--------------------------------------------------------------------------------




provisional relief is to remain in effect until the arbitration award is
rendered or the controversy is otherwise resolved. By doing so, the party does
not waive any right or remedy under this Agreement. The parties are entitled to
seek judgment on the award in any court having jurisdiction thereof.
5.4.Expenses.
a.The Company shall pay all costs of any mediation under Section 5.1.
b.Upon the terms and conditions set forth in this Section 5.4(b), the Company
shall advance all costs and expenses incurred by or on behalf of the Executive
in connection with any arbitration proceedings under Section 5.2 (collectively,
the “Arbitration Costs”). The Company shall advance to Executive a reasonable
amount required to retain legal counsel in connection with a proceeding under
Section 5.2 within ten days of the request of the Executive. Thereafter, the
Company will advance to the Executive, within ten days after the receipt by the
Company of a statement or statements from the Executive requesting additional
advances from time to time, whether prior to or during any arbitration
proceedings under Section 5.2, to cover the Arbitration Costs incurred by the
Executive. In addition, if an arbitration award is rendered in favor of the
Executive, the Company shall advance all costs and expenses incurred by or on
behalf of the Executive in connection with any legal proceedings in a court of
competent jurisdiction to enforce such arbitration award (collectively, the
“Enforcement Costs,” and together with the Arbitration Costs, the “Costs”)
within ten days after the receipt by the Company of a statement or statements
from Executive requesting such advance or advances. Any such statement or
statements requesting advances under this Section 5.4 shall reasonably evidence
the Costs incurred. Any and all advances by the Company pursuant to this
Section 5.4 are conditioned upon the Executive’s agreement to repay any Costs
advanced by the Company in cash, and one or more pledges by the Executive of
shares of the Company’s common stock held by the Executive. Any pledge by the
Executive of shares of the Company’s common stock under this Section 5.4(b):
(i) shall be evidenced by a pledge agreement in a form reasonably satisfactory
to the Executive and the Company, (ii) shall be vested shares, and (iii) shall
provide that the Company may foreclose upon the pledge of the shares upon a
default by the Executive of his obligation to repay any advances made pursuant
to this Section 5.4(b). The shares of the Company’s common stock pledged by the
Executive, at the time of the advance, shall be valued based on the Fair Market
Value (as hereinafter defined) of such shares on the date of the advance, and
shall be a sufficient number of shares to cover the amounts advanced to the
Executive. If the Fair Market Value of the pledged shares at any time is below
the amount of the Costs advanced by the Company, the Company can require
additional security from the Executive in the form of additional pledges of
shares of the Company’s common stock held by the Executive. The Company shall be
entitled to be reimbursed within 30 days of the final disposition of the
arbitration proceedings for all amounts advanced to the Executive under this
Section 5.4(b); provided, however, that if the Executive has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
enforce an arbitration decision in favor of the Executive, the Company shall not
be entitled to be reimbursed for any amounts advanced to the Executive under
this Section 5.4(b) until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed), and upon such final determination, the Company shall be entitled to be
reimbursed within 30 days of such final judicial determination. If the Executive
fails to repay the Company in cash for the Costs advanced under this
Section 5.4(b), the Company shall have the right to foreclose upon the pledged
shares in addition to any other remedies available to the Company to recover all
advances made to the Executive pursuant to this Section 5.4(b). Upon a
foreclosure, the value of the pledged shares shall be the Fair Market Value of
such shares on the date of foreclosure. As used in this Section 5.4(b), “Fair
Market Value” shall mean (A) if the shares are not subject to investment letter
or other similar restrictions on free marketability, then (1) if traded on a
securities exchange, the closing price per share on the relevant date, or (2) if
actively traded over-the-counter, the closing bid or sales price per share on
the relevant date, or (3) if there is no active public market, as determined in
good faith by the Board, and (B) if the shares are subject to





--------------------------------------------------------------------------------




investment letter or other similar restrictions on free marketability (other
than solely by virtue of the Executive’s status as an affiliate or former
affiliate of the Company), as determined in good faith by the Board and
including an appropriate discount from the market value as determined in
preceding clause (A). The Executive’s rights to advanced amounts are, in each
case, subject to the following additional requirements: (i) the right to this
benefit is limited to fees and costs incurred during the Executive’s lifetime;
(ii) the Executive must submit documentation of the fees to be advanced no later
than thirty (30) days following the end of the Executive’s taxable year in which
the fees were incurred; (iii) the amount of any advanced payments provided
during one taxable year will not affect the expenses eligible for payment by the
Company in any other taxable year; and (iv) the right to any advance payment
will not be subject to liquidation or exchange for another benefit or payment.
[The preceding sentence is intended to improve section 409A compliance and is
not intended to diminish the Executive’s right to payment.]
6.Equity Acceleration. All equity awards granted by the Company to the Executive
after the Effective Date that are subject to time-based vesting (including those
equity awards that have performance criteria that have been satisfied) (the
“Equity Awards”) will provide that in the event that (a) there is a “Change in
Control” as defined in Section 9 of the Company’s 2012 Incentive Compensation
Plan (or as defined in a successor plan thereto under which the Equity Award is
granted, as applicable) while the Equity Award is outstanding, and (b) during
the period beginning 2 months prior to such Change in Control and ending
12 months following such Change in Control, either (x) the Company terminates
the Executive’s employment with the Company without Cause, or (y) the Executive
terminates her employment with the Company as a result of a Constructive
Termination, then the Equity Award will accelerate vesting (and become
exercisable, with respect to any Equity Award that is a stock option or other
similar award type) as to 100% of the number of shares of Company common stock
subject to the Equity Award not already vested, as of the date of the
termination of the Executive’s employment.
7.Payment of Attorneys’ Fees for Review/Negotiation of Agreement. The Company
agrees to reimburse up to Ten Thousand Dollars ($10,000) for the attorneys’ fees
incurred by the Executive for the review and negotiations of this Agreement. The
reimbursement will be made no later than March 15, 2017.
8.Miscellaneous.
8.1.Governing Law. Except to the extent provided in Section 8.12 below, this
Agreement shall be governed by and construed in accordance with the laws of the
state of Arizona, excluding that body of law relating to conflict of laws. In
any action between any of the parties arising out of or relating to this
Agreement, each of the parties irrevocably and unconditionally consents and
submits to the exclusive jurisdiction and venue of the state and federal courts
located in Arizona.
8.2.Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered by
hand or when deposited in the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to the Company:    LifeLock, Inc.
Attn: General Counsel
60 East Rio Salado Parkway
Suite 400
Tempe, Arizona 85281
If to the Executive:    Todd Davis
at Executive’s most current home address on file





--------------------------------------------------------------------------------




or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.
8.3.Successors.
a.This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
b.This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
8.4.Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses, or
sections contained in this Agreement shall be declared invalid, this Agreement
shall be construed as if such invalid word or words, phrase or phrases, sentence
or sentences, clause or clauses, or section or sections had not been inserted.
8.5.Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.
8.6.Damages. Nothing contained herein shall be construed to prevent the Company
or the Executive from seeking and recovering from the other party damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement.
8.7.No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person (other
than the parties hereto and, in the case of the Executive, his heirs, personal
representative(s), and/or legal representative) any rights or remedies under or
by reason of this Agreement.
8.8.Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories.
8.9.Entire Agreement. This Agreement amends, restates, and supersedes in its
entirety the provisions of the Prior Agreement; provided, however, that nothing
herein shall adversely effect the compensation, stock awards, and other benefits
heretofore paid, granted, or otherwise provided by the Company to the Executive
prior to the date hereof. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements and understandings,
inducements, and conditions, express or implied, oral or written (including
without limitation the Prior Agreement), except as herein contained, and
excluding the Proprietary Rights Agreement and the Equity Documents. The express
terms hereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof. This Agreement may not be
modified or amended other than by an agreement in writing signed by both parties
hereto.
8.10.Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.





--------------------------------------------------------------------------------




8.11.Gender. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine, or neuter, as the context
requires.
8.12.Section 409A. This Agreement is intended to satisfy the requirements of
Section 409A with respect to amounts subject thereto, and shall be interpreted
and construed consistent with such intent (including that any ambiguities or
ambiguous terms in this Agreement will be interpreted to comply with or
otherwise be exempt from Section 409A) so that none of the payments under this
Agreement will be subject to the additional tax imposed under Section 409A;
provided that, notwithstanding the other provisions of this subsection and the
paragraph above entitled “Specified Employee,” with respect to any right to a
payment or benefit hereunder (or portion thereof) that does not otherwise
provide for a “deferral of compensation” within the meaning of Section 409A, it
is the intent of the parties that such payment or benefit will not so provide.
In no event will the Executive have discretion to determine the taxable year of
payment that constitutes “deferred compensation” within the meaning of
Section 409A.
(a)Notwithstanding any provision of this Agreement to the contrary, no severance
payments and benefits to be made or provided to the Executive, if any, under
this Agreement that, when considered together with any other severance payments
or separation benefits, are considered “deferred compensation” under
Section 409A (collectively, the “Deferred Payments”) will be made or provided
until the Executive has a Separation from Service (defined below). Similarly, no
severance payments and benefits to be made or provided to the Executive under
this Agreement, if any, that otherwise would be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be made or provided
until the Executive has a Separation from Service (defined below).
(b)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4) will not constitute Deferred Payments for purposes of
Section 8.12(a) above. Any amount paid under this Agreement that qualifies as a
payment made as a result of an involuntary Separation from Service pursuant to
the separation pay rules under Treasury Regulation Section 1.409A-1(b)(9)(iii)
that does not exceed the Section 409A Limit (as defined below) will not
constitute Deferred Payments for purposes of Section 8.12(a) above. For purposes
of this Agreement, “Section 409A Limit” means two (2) times the lesser of:
(i) the Executive’s annualized compensation based upon the annual rate of pay
paid to the Executive during the Executive’s taxable year preceding the
Executive’s taxable year in which the termination of Executive’s employment with
the Company occurs, as determined under, and with such adjustments as are set
forth in, Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (b) the maximum amount
that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which the termination of the Executive’s
employment with the Company occurs.
(c)Furthermore, if either party notifies the other in writing that, based on the
advice of legal counsel, one or more of the provisions of this Agreement
contravenes any regulations or Treasury guidance promulgated under Section 409A
or causes any amounts to be subject to interest or penalties under Section 409A,
the parties shall promptly and reasonably consult with each other (and with
their legal counsel), and shall use their reasonable best efforts, to reform the
provisions hereof to (i) maintain to the maximum extent practicable the original
intent of the applicable provisions without violating the provisions of
Section 409A or increasing the costs to the Company of providing the applicable
benefit or payment, and (ii) to the extent practicable, to avoid the imposition
of any tax, interest, or other penalties under Section 409A upon the Executive
or the Company. To the extent required to be exempt from or to comply with
Section 409A, references to a termination of employment, employment termination,
or similar phrases will be references to a Separation from Service (defined





--------------------------------------------------------------------------------




below). Except for the limited extent specified in Section 3.6 above, in no
event will the Company reimburse the Executive for any taxes imposed or other
costs incurred as a result of Section 409A.
(d)For purposes of this Agreement, the Executive shall be treated as having a
“Separation from Service” on that date which the Executive and the Company
reasonably anticipate that the level of bona fide services to be provided by the
Executive will be permanently reduced to 20% or less of the average level of
bona fide services provided by Executive in the immediately preceding period of
36 consecutive months. If the Executive is on a paid leave of absence, the
Executive is treated as providing services at a level equal to the level of
services that the Executive would have been required to perform to earn the
amount of compensation paid during the paid leave of absence. If the Executive
is on an unpaid leave of absence, the employment relationship is presumed to
terminate on the earlier of (i) the date the Executive loses his statutory or
contractual right to re-employment (but not sooner than six months after the
unpaid leave of absence began) or (ii) the date that there is no longer a
reasonable expectation that the Executive will return to perform services for
the Company.


[signature page follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
THE COMPANY:
LIFELOCK, INC.
By:                    
Chris Power, CFO
    
THE EXECUTIVE:
                            
RICHARD TODD DAVIS










































































SIGNATURE PAGE TO THIRD AMENDED AND RESTATED
EMPLOYMENT AGREEMENT - TODD DAVIS







--------------------------------------------------------------------------------




EXHIBIT A
CORPORATE BOARDS AND COMMITTEES


Boys and Girls Club of Metropolitan Phoenix
Conquer Paralysis Now
GetInsured, Inc.






































EXHIBIT A TO THIRD AMENDED AND RESTATED
EMPLOYMENT AGREEMENT - TODD DAVIS





